UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1345


In re: JERRY LEWIS DEDRICK,

                Petitioner.


                 On Petition for Writ of Mandamus.
                        (9:14-cv-00410-JMC-BM)



Submitted:   July 29, 2014                  Decided: July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerry Lewis Dedrick, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry Lewis Dedrick petitions for a writ of mandamus,

alleging the district court has unduly delayed in ruling on his

28 U.S.C. § 2241 (2012) petition.             He seeks an order from this

court directing the district court to act.                Our review of the

district      court’s    docket   reveals     that      the     district    court

dismissed the petition by order of July 17, 2014.                  Accordingly,

because the district court has recently decided Lewis’s case, we

deny the mandamus petition as moot.             We grant leave to proceed

in forma pauperis.        We dispense with oral argument because the

facts   and    legal    contentions    are   adequately       presented    in   the

materials     before    this   court   and   argument    would    not     aid   the

decisional process.



                                                                PETITION DENIED




                                        2